Case 3:17-cv-01104-VLB Document 82-134 Filed 05/15/19 Page 1 of 2




                Exhibit 134
                Case 3:17-cv-01104-VLB Document 82-134 Filed 05/15/19 Page 2 of 2
A crunch in Span/Port 2014-15



         Subject: A crunch in Span/Port 2014-15
         From: Rolena Adorno <rolena.adorno@yale.edu>
         Date: 9/12/2013 4:46 PM
         To: Emily Bakemeier <emily.bakemeier@yale.edu>, "Mary E. Miller" <mary.miller@yale.edu>

         Dear Emily, dear Mary,

        I write to you regarding a request. It comes from the suggestion made by Susan Byrne, our
        just-promoted-to-Associate-on-Term (May, 2013) who had suggested to me more than a week
        ago that she would be willing to postpone her Associate Professor Leave until 2015-16. This
        would be the year that she comes up for the tenure review.

         She made the suggestion because she realizes that Leslie Harkema is likely to have a Morse
         Fellowship in 2014-15, and that it would be disadvantageous if both she and Leslie were
         absent that year. To this consideration, I add that, in 2014-15 I will no longer be chair of the
         department and that two of my senior colleagues, the two Professors Gonzalez (Echevarria
         and Perez) will be on their scheduled triennial leaves during the Spring term of 2014-15.

         I do understand that departmental needs are not to be taken into consideration on matters of
         leaves, but the suggestion of the postponement of her APL comes from Sue Byrne herself.
         Then we got, on Monday, the memo below which states that "Associate professors on term are
         eligible for a one-year leave at full salary, called an Associate Professor Leave (APL), in the
         first or second year of their appointment at that rank."

         Sue brought the relevant sentence to my special attention on Monday, reiterating that she is
         willing to do whatever seems best; she is flexible.

         I have let her think about it a few days and she has reiterated to me, today, her willingness to
         take the APL in 2015-16.

         So this is the request: May Sue Byrne take her APL not in her first or second, but in the third
         year of her appointment at the Associate-on-Term rank?

         I draw this matter to your consideration because, as you know, we soon must begin planning
         for next year.

         Many thanks for your consideration,

         Rolena


         -------- Original Message--------
         Subject:Procedures for non-tenured faculty leaves
              Date:9 Sep 2013 16:20:09 -0400
            From:Office of the Provost <provost@yale.edu>
                To:FAS Department Chairs <itscomm2@yale.edu>




                                                                                                   9/12/2013 4:47 PM

                                                                                                            BYRNE010717
